This case is before us on writ of error to a judgment in prohibition entered by the Circuit Court of Dade County prohibiting W. F. Blanton as County Judge from proceeding in the trial and disposition of an action in unlawful detainer pending in the County Judge's Court wherein certain pleas had been filed, which pleas raised the question of title to the lands involved in that suit and asserted certain equities on behalf of the defendant therein.
The judgment of the Circuit Court should be affirmed on authority of the opinions and judgments in the cases of South Florida Amusement etc. Co. v. Blanton, 95 Fla. 885, 116 So. 869; Hewitt vs. State ex rel., 101 Fla. 807, 135 So. 130; and State ex rel. vs. Hutchins, *Page 273 101 Fla. 773, 135 So. 298 and cases cited in those opinions and it is so ordered.
Affirmed.
BUFORD, C.J., AND WHITFIELD, TERRELL AND BROWN, J.J., concur.
DAVIS, J., concurs specially.
ELLIS, J., dissents.